
	
		I
		112th CONGRESS
		1st Session
		H. R. 1624
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Luján (for
			 himself, Mr. Inslee,
			 Mr. Grijalva,
			 Mr. Heinrich,
			 Mr. Tonko, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to establish uniform national standards for the interconnection of certain
		  small power production facilities.
	
	
		1.Uniform national standards
			 for interconnection of certain small power production facilities
			(a)FindingsSection
			 2 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601) is
			 amended—
				(1)in paragraph (5),
			 by striking and at the end;
				(2)in paragraph (6),
			 by striking the period at the end and inserting , and;
			 and
				(3)by adding at the
			 end the following:
					
						(7)uniform national
				standards for the interconnection of certain small power production
				facilities.
						.
				(b)Standards for
			 Interconnection
				(1)In
			 generalSubtitle B of title I of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2621 et seq.) is amended by adding at the end
			 the following:
					
						118.Interconnection
				of certain small power production facilities
							(a)Standard for
				Facilities That Have a Power Production Capacity of Not More Than 2
				MegawattsThe Commission shall establish a standard by which each
				electric utility shall make available, on request, interconnection service to
				any electric consumer that the electric utility serves with respect to any
				facility on the premises of the electric consumer that has a power production
				capacity of not more than 2 megawatts.
							(b)Enforcement
								(1)By the
				commission
									(A)In
				generalExcept as provided in paragraph (2), the Commission may
				enforce the standard established under subsection (a) against any electric
				utility.
									(B)AdministrationThe
				requirements of the standard established under subsection (a) shall be treated
				as a rule enforceable under the Federal Power Act (16 U.S.C. 791a et
				seq.).
									(2)By a state
				regulatory authorityThe Commission may enter into an agreement
				with a State regulatory authority to discontinue the enforcement of this
				section in the State by the Commission if the Commission finds that the State
				or the State regulatory authority has adopted and is enforcing a standard for
				interconnection services that is consistent with or exceeds the standard
				established under subsection (a).
								(3)Resumption of
				commission enforcementThe Commission may rescind an agreement
				under paragraph (2) and resume enforcement of the standard established under
				subsection (a) if, as determined by the Commission, the State or the State
				regulatory authority has failed to enforce a consistent State standard.
								(c)ConsiderationsIn
				establishing the standard under subsection (a), the Commission shall consider
				the standards developed by the Institute of Electrical and Electronics
				Engineers: IEEE Standard 1547 for Interconnecting Distributed Resources with
				Electric Power Systems, as they may be amended from time to time. The standard
				established under subsection (a) shall promote current best practices of
				interconnection for distributed generation, including practices stipulated in
				model codes from State best practices. The standard established under
				subsection (a) shall be just and reasonable, and not unduly discriminatory or
				preferential.
							(d)Model Standard
				for Facilities of up to 20 MegawattsThe Commission shall
				establish a model standard for the interconnection of small power production
				facilities that have a power production capacity of more than 2 megawatts, but
				not more than 20 megawatts, for the consideration of State regulatory
				authorities under section
				111(d)(15).
							.
				(2)Conforming
			 amendmentThe table of contents in section 1(b) of the Public
			 Utility Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by
			 adding at the end of the items relating to subtitle B of title I the
			 following:
					
						
							Sec. 118. Interconnection of certain small
				power production
				facilities.
						
						.
				
